[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's Motion for Judgment was scheduled and heard on December 18, 1996. The pro se plaintiff was present and in court. This appeal concerns the denial of commission to award unemployment benefits to the plaintiff. The Administrator, the Referee and the Board of Review all concluded that the plaintiff voluntarily left suitable employment without sufficient job connected cause, and therefore, denied benefits to the plaintiff.
It is well settled that the Superior Court does not re-try the facts or hear new evidence in considering an appeal from the Board of Review, but acts as an appellate court. Finkenstein v.Administrator, 192 Conn. 104, 112. This Court does not consider the matter de novo, but merely reviews the record certified to us to determine whether there has been a proper application of the law to the fact found below. United Parcel Service. Inc. v.Administrator, 192 Conn. 104 112. This Court cannot substitute its conclusions for those of the referee. Board Johnson v.Administrator, 3 Conn. App. 264, 267.
The decision of the referee which was upheld by the Board of Review was not arbitrary, unreasonable, or contrary to law. The Court finds that on the basis of the record, the Board of Review was presented with sufficient evidence to justify the conclusions that it reached. Therefore, its conclusion to affirm the decision of the referee should be affirmed. Judgment shall enter dismissing the appeal.
/s/ Pellegrino, J. PELLEGRINO